DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
Examiner acknowledged that claims 1, 9-11, 15-31 and 33-36 are cancel; claims 3, 6, 12 and 32 are amended.  Currently, claims 2-8, 12-14 and 32 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance of the claims 2-8, 12-14 and 32 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein: the controller includes a comparator configured to receive the sensing voltage and the reference voltage and generate a comparison signal based on the sensing voltage and the reference voltage; the controller further includes a delay circuit; the delay circuit includes a single input terminal; the single input terminal of the delay circuit is directly coupled to the comparison signal; the delay circuit is configured to generate the control signal based on the comparison signal; and the delay circuit is further configured to output the control signal…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 6, (claims 2-5, 7-8 and 14 are allowed as being dependent on claim 6).
"…wherein: the control signal generator includes a comparator configured to receive the sensing voltage and the reference voltage and generate a comparison signal based on the sensing voltage and the reference voltage; and the control signal generator further includes a delay circuit; the delay circuit includes a single input terminal; the single input terminal of the delay circuit is directly coupled to the comparison signal; the delay circuit is configured to generate the control signal based on the comparison signal; and the delay circuit is further configured to output the control signal…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 12, (claim 13 is allowed as being dependent on claim 12).
"…wherein the outputting the control signal to the bleeder further includes: generating a comparison signal based on the sensing voltage and the reference voltage; generating, by a delay circuit, the control signal based on the comparison signal, the delay circuit including a single input terminal, the single input terminal of the delay circuit directly coupled to the comparison signal; and outputting, by the delay circuit, the control signal…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 32.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Angeles (US 2014/0333228).
Angeles discloses an LED driver having bleeder activation for controlling the input current.  However, Angeles fails to disclose wherein: the controller includes a comparator configured to receive the sensing voltage and the reference voltage and generate a comparison signal based on the sensing voltage and the reference voltage; the controller further includes a delay circuit; the delay circuit includes a single input terminal; the single input terminal of the delay circuit is directly coupled to the comparison signal; the delay circuit is configured to generate the control signal based on the comparison signal; and the delay circuit is further configured to output the control signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.